Citation Nr: 0013379	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1985 to October 
1992, with three years reported prior service.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1996 rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  
In August 1999, the Board remanded this case for further 
development. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  
With this in mind, the RO did contact the National Security 
Agency (NSA) clinic and request 1991 and 1992 treatment 
records.  In a two sentence response, NSA reported that it 
had no records.  However, there is no indication that any 
action was taken to comply with the Board's remand direction 
to take appropriate follow-up action to locate and obtain 
such records if stored elsewhere.  Under the circumstances of 
this case (where such records may document medical problems 
during the veteran's active duty service which ended in 
October 1992), such follow-through action is especially 
critical.  The Board also notes that in an April 2000 letter, 
the veteran has requested appropriate action to determine 
whether such records were forwarded for storage at some other 
facility.  While the Board notes that this appeal has been 
ongoing since 1996, it may not properly proceed with 
appellate review until this action is complied with.  

Upon further review of the claims files, the Board also notes 
that although the issue has been framed in terms of 
fibromyalgia and chronic fatigue syndrome, the veteran has in 
various communications referred to various other 
disorders/conditions, such as Mycoplasma Fermentans 
Incognitus, irritable bowel syndrome, rash, Retiree's 
Syndrome, Ascites.  In November 1999, the veteran submitted 
copies of three service medical records (all of which were 
previously included with her service medical records in the 
claims file) showing treatment for suspected irritable bowel 
syndrome, gastritis and menstrual problems.  In her November 
1999 letter, the veteran indicated that she was submitting 
these documents to show that her "illness had begun while 
[she] was on Active Duty."  It would therefore appear that 
despite the manner in which the issue has been described to 
date, the veteran is actually advancing her claim based on 
several other disorders as well.  Clarification in this 
regard is necessary in order to ensure that all disorders 
claimed are fully addressed.  

The Board's direction in both the August 1999 remand and in 
this remand regarding action by VA to locate any available 
NSA medical records is appropriate since such records 
(documenting medical treatment at that facility to which the 
veteran was apparently assigned while on active duty) can 
effectively be viewed as service medical records.  However, 
by statute it is the claimant's burden to submit evidence of 
a well-grounded claim.  38 U.S.C.A. § 5107(b).  In this 
regard, the veteran and her representative are hereby advised 
that in order for a service connection claim to be well-
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Accordingly, the case is once again REMANDED to the RO for 
the following actions:

1.  The RO should contact the NSA clinic 
at Fort Meade and request that NSA 
indicate whether any such records would 
normally be forwarded for storage at 
another facility and, if so, to which 
facility.  If NSA's search shows no 
evidence that the veteran was ever 
treated there, or evidence that her 
records were destroyed, it should clearly 
state as such.  If NSA reports that 
records would normally be forwarded to 
another facility for storage, then the RO 
should contact such facility and attempt 
to locate and obtain all such records.  
The RO's actions in this regard should be 
documented in the claims files.

2.  The RO should contact the veteran and 
her representative and attempt to clarify 
the exact disorders being claimed by the 
veteran.  

3.  The RO should then review the 
expanded record and determine whether the 
veteran's claim (as clarified) can be 
granted.  Unless the full benefit sought 
is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and her representative are free to submit 
additional evidence and 



argument in support of the matter addressed in this remand.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

